Exhibit 10.1
PULTE HOMES, INC.
2008 SENIOR MANAGEMENT INCENTIVE PLAN
     1. Purpose of Plan. The purposes of the Pulte Homes, Inc. 2008 Senior
Management Incentive Plan are to retain and motivate the officers of Pulte
Homes, Inc. and its subsidiaries who have been designated by the Committee to
participate in the Plan for a specified Performance Period by providing them
with the opportunity to earn incentive payments based upon the extent to which
specified performance goals have been achieved or exceeded for the Performance
Period. It is intended that all amounts payable to Participants who are “covered
employees” within the meaning of Section 162(m) of the Code will constitute
“qualified performance-based compensation” within the meaning of U.S. Treasury
regulations promulgated thereunder, and the Plan and the terms of any awards
hereunder shall be so interpreted and construed to the maximum extent possible.
     2. Certain Definitions.
     “Annual Base Salary” shall mean for any Participant an amount equal to the
rate of annual base salary in effect or approved by the Committee or other
authorized person at the time or immediately before performance goals are
established for a Performance Period, including any base salary that otherwise
would be payable to the Participant during the Performance Period but for his or
her election to defer receipt thereof.
     “Applicable Period” shall mean, with respect to any Performance Period, a
period commencing on or before the first day of the Performance Period and
ending not later than the earlier of (a) 90 days after the commencement of the
Performance Period and (b) the date on which twenty-five percent (25%) of the
Performance Period has been completed. Any action required to be taken within an
Applicable Period may be taken at a later date if permissible under Section
162(m) of the Code or regulations promulgated thereunder, as they may be amended
from time to time.
     “Board” shall mean the Board of Directors of the Company.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Committee” shall mean the Compensation Committee of the Board or such
other committee designated by the Board that satisfies any then applicable
requirements of the principal national stock exchange on which the common stock
of the Company is then traded to constitute a compensation committee, and which
consists of three or more members of the Board, each of whom is intended to be
an “outside director” within the meaning of Section 162(m) of the Code.
     “Company” shall mean Pulte Homes, Inc., a Michigan corporation, and any
successor thereto.
     “Individual Award Opportunity” shall mean the potential of a Participant to
receive an incentive payment if the performance goals for a Performance Period
shall

 



--------------------------------------------------------------------------------



 



have been satisfied. An Individual Award Opportunity may be expressed in U.S.
dollars, in Shares or pursuant to a formula that is consistent with the
provisions of the Plan.
     “Participant” shall mean an officer of the Company or any of its
subsidiaries who is designated by the Company to participate in the Plan for a
Performance Period, in accordance with Section 3 hereof.
     “Performance Period” shall mean any period commencing on or after
January 1, 2008 for which performance goals are established pursuant to
Section 4 hereof. A Performance Period may be coincident with one or more fiscal
years of the Company or a portion of any fiscal year of the Company.
     “Plan” shall mean the Pulte Homes, Inc. 2008 Senior Management Incentive
Plan as set forth herein, as it may be amended from time to time.
     “Shares” shall mean shares of common stock, par value $.01 per share, of
the Company, or restricted shares of such common stock, in each case that are
available for grant in accordance with the terms of a stock plan of the Company,
the eligible participants in which include Participants.
     3. Administration.
     3.1 General. The Plan shall be administered by the Committee, which shall
have the full power and authority to interpret, construe and administer the Plan
and any Individual Award Opportunity granted hereunder (including reconciling
any inconsistencies, correcting any defaults and addressing any omissions). The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.
     3.2 Powers and Responsibilities. The Committee shall have the following
discretionary powers, rights and responsibilities in addition to those described
in Section 3.1 hereof.

  (a)   to designate within the Applicable Period the Participants for a
Performance Period;     (b)   to establish within the Applicable Period the
performance goals and other terms and conditions that are to apply to each
Participant’s Individual Award Opportunity, including, without limitation,
(i) whether, and the extent to which, a Participant’s Individual Award
Opportunity shall have, as a condition to vesting, the continued employment of
the Participant for a specified period of time subsequent to the end of a
Performance Period, and (ii) the extent to which any payment shall be made to a
Participant in the event of (A) the Participant’s termination of employment with
or service to the Company due to disability, retirement, death or any other
reason or (B) a change in control of the Company;

2



--------------------------------------------------------------------------------



 



  (c)   to determine in writing prior to the payment with respect to any
Individual Award Opportunity that the performance goals for a Performance Period
and other material terms applicable to the Individual Award Opportunity have
been satisfied;     (d)   to determine whether, and under what circumstances and
subject to what terms, an Individual Award Opportunity is to be paid in cash or
in Shares, or partly in cash and partly in Shares;     (e)   to determine
whether, and under what circumstances and subject to what terms, an Individual
Award Opportunity is to be paid on a deferred basis, including whether such a
deferred payment shall be made solely at the Committee’s discretion or whether a
Participant may elect deferred payment; and     (f)   to adopt, revise, suspend,
waive or repeal, when and as appropriate, in its sole and absolute discretion,
such administrative rules, guidelines and procedures for the Plan as it deems
necessary or advisable to implement the terms and conditions of the Plan.

     3.3 Delegation of Power. The Committee may delegate some or all of its
power and authority hereunder to the Chief Executive Officer or other executive
officer of the Company as the Committee deems appropriate; provided, however,
that with respect to any person who is a “covered employee” within the meaning
of Section 162(m) of the Code or who, in the Committee’s judgment, is likely to
be a covered employee at any time during the applicable Performance Period or
during any period in which an Individual Award Opportunity may be paid following
a Performance Period, only the Committee shall be permitted to (a) designate
such person to participate in the Plan for such Performance Period,
(b) establish performance goals and Individual Award Opportunities for such
person, and (c) certify the achievement of such performance goals.
     4. Performance Goals.
     4.1 Establishing Performance Goals. The Committee shall establish within
the Applicable Period of each Performance Period one or more objective
performance goals for each Participant or for any group of Participants (or
both), provided that the outcome of each goal is substantially uncertain at the
time the Committee establishes such goal. Performance goals shall be based
exclusively on one or more of the following objective corporate-wide or
subsidiary, division, operating unit or individual measures: earnings; earnings
per share; earnings before interest and taxes (“EBIT”); earnings before
interest, taxes, depreciation and amortization (“EBITDA”); financial return
ratios; return on equity; return on assets; total shareholder return; net
income; pre-tax income; operating income; revenues; profit margin; cash flow(s);
expense management; economic profit; customer satisfaction; mortgage capture
rates; productivity; efficiency; employee retention; succession management;
management of service and warranty costs; management of the cost of insurance
claims; achievement of energy performance goals; measurable marketing
effectiveness; or achievement of diversity goals. Each such goal

3



--------------------------------------------------------------------------------



 



may be expressed on an absolute or relative basis, may include comparisons based
on current internal targets, the past performance of the Company (including the
performance of one or more subsidiaries, divisions or operating units) or the
past or current performance of other companies (or a combination of such past
and current performance) and may include or exclude objectively determinable
components of any performance goal, including, without limitation, special
charges such as restructuring or impairment charges, gains on land sales below
original basis, non-cash amortization, or tax refunds or payments. In the case
of earnings-based measures, in addition to the ratios specifically enumerated
above, performance goals may include comparisons relating to capital (including,
but not limited to, the cost of capital), shareholders’ equity, shares
outstanding, assets or net assets, or any combination thereof. With respect to
Participants who are not “covered employees” within the meaning of Section
162(m) of the Code and who, in the Committee’s judgment, are not likely to be
covered employees at any time during the applicable Performance Period or during
any period in which an Individual Award Opportunity may be paid following a
Performance Period, the performance goals established for the Performance Period
may consist of any objective or subjective corporate-wide or subsidiary,
division, operating unit or individual measures, whether or not listed herein.
Performance goals shall be subject to such other special rules and conditions as
the Committee may establish at any time within the Applicable Period.
     4.2 Impact of Extraordinary Items, Changes in Accounting or Other
Adjustments. The measures utilized in establishing performance goals under the
Plan for any given Performance Period shall be determined in accordance with
generally accepted accounting principles (“GAAP”) and in a manner consistent
with the methods used in the Company’s audited consolidated financial
statements, to the extent applicable, without regard to (a) extraordinary or
other nonrecurring or unusual items, as determined by the Company’s independent
public accountants in accordance with GAAP, (b) changes in accounting, as
determined by the Company’s independent public accountants in accordance with
GAAP, or (c) pre-acquisition costs, unless, in each case, the Committee decides
otherwise within the Applicable Period or as otherwise required under Section
162(m) of the Code.
     5. Individual Award Opportunities.
     5.1 Terms. At the time performance goals are established for a Performance
Period, the Committee also shall establish an Individual Award Opportunity for
each Participant or group of Participants, which shall be based on the
achievement of one or more specified targets of performance goals. The targets
shall be expressed in terms of an objective formula or standard which may be
based upon the Participant’s Annual Base Salary or a multiple thereof. In all
cases the Committee shall have the sole and absolute discretion to reduce the
amount of any payment with respect to any Individual Award Opportunity that
would otherwise be made to any Participant or to decide that no payment shall be
made. No Participant shall receive a payment, whether in cash or in Shares,
under the Plan with respect to any Performance Period having a value in excess
of $15 million, which maximum amount shall be prorated with respect to
Performance Periods that are less than one year in duration.

4



--------------------------------------------------------------------------------



 



     5.2 Payments. Payments with respect to Individual Award Opportunities shall
be made in cash or in Shares, or partly in cash and partly in Shares, and shall
be made at the time determined by the Committee after the end of the Performance
Period for which the Individual Award Opportunities are payable, provided that
no such payment shall be made unless and until the Committee has certified in
writing the extent to which the applicable performance goals for such
Performance Period have been satisfied and provided further that any Individual
Award Opportunity which is paid on a deferred basis shall be paid pursuant to an
arrangement that is intended to be exempt from, or comply with an exception to,
Section 409A of the Code.
     6. General.
     6.1 Effective Date and Term of Plan. The Plan shall be submitted to the
shareholders of the Company for approval at the 2008 annual meeting of
shareholders and, if approved by the affirmative vote of a majority of the votes
cast on the issue of such approval at such meeting, shall become effective for
Performance Periods beginning as of and after January 1, 2008. The Plan shall
terminate as of December 31, 2012, unless terminated earlier by the Board. In
the event that the Plan is not approved by the shareholders of the Company, the
Plan shall be null and void with respect to Participants who are “covered
employees” within the meaning of Section 162(m) of the Code.
     6.2 Amendments. The Board may amend the Plan as it shall deem advisable,
subject to any requirement of shareholder approval required by applicable law,
rule or regulation, including Section 162(m) of the Code.
     6.3 Non-Transferability of Awards. No award under the Plan shall be
transferable other than by will, the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the foregoing sentence, no award may be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of any such award, such award
and all rights thereunder shall immediately become null and void.
     6.4 Tax Withholding. The Company shall have the right to require, prior to
the payment of any amount pursuant to an award made hereunder, payment by the
Participant of any Federal, state, local or other taxes which may be required to
be withheld or paid in connection with such award.
     6.5 No Right of Participation or Employment. No person shall have any right
to participate in the Plan. Neither the Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company or any
subsidiary or affiliate of the Company or affect in any manner the right of the
Company or any subsidiary or affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.

5



--------------------------------------------------------------------------------



 



     6.6 Designation of Beneficiary. If permitted by the Company, a Participant
may file with the Company a written designation of one or more persons as such
Participant’s beneficiary or beneficiaries (both primary and contingent) in the
event of the Participant’s death. Each beneficiary designation shall become
effective only when filed in writing with the Company during the Participant’s
lifetime on a form prescribed by the Committee. The spouse of a married
Participant domiciled in a community property jurisdiction shall join in any
designation of a beneficiary other than such spouse. The filing with the Company
of a new beneficiary designation shall cancel all previously filed beneficiary
designations. If a Participant fails to designate a beneficiary, or if all
designated beneficiaries of a Participant predecease the Participant, then each
outstanding award shall be payable to the Participant’s executor, administrator,
legal representative or similar person.
     6.7 Governing Law. The Plan and each award hereunder, and all
determinations made and actions taken pursuant thereto, to the extent not
otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Michigan and construed in accordance
therewith without giving effect to principles of conflicts of laws.
     6.8 Other Plans. Payments pursuant to the Plan shall not be treated as
compensation for purposes of any other compensation or benefit plan, program or
arrangement of the Company or any of its subsidiaries, unless either (a) such
other plan provides that compensation, such as payments made pursuant to the
Plan, are to be considered as compensation thereunder or (b) the Board or the
Committee so determines in writing. Neither the adoption of the Plan nor the
submission of the Plan to the Company’s shareholders for their approval shall be
construed as limiting the power of the Board or the Committee to adopt such
other incentive arrangements as it may otherwise deem appropriate.
     6.9 Binding Effect. The Plan shall be binding upon the Company and its
successors and assigns and the Participants and their beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.2 hereof.
     6.10 Unfunded Arrangement. The Plan shall at all times be entirely unfunded
and no provision shall at any time be made with respect to segregating assets of
the Company for payment of any benefit hereunder. No Participant shall have any
interest in any particular assets of the Company or any of its affiliates by
reason of the right to receive a benefit under the Plan and any such Participant
shall have only the rights of an unsecured creditor of the Company with respect
to any rights under the Plan.

6